DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
The status of the 01/05/2022 claims, is as follows: claims 1 and 37 have been amended; claims 4-5, 9-21, 23-24, 26 have been canceled; and claims 1-3, 6-8, 22, 25, and 27-38 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 22, 25, and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe (US 20160027678, previously cited) in view of Thach (US 20140177123, previously cited), Raj (US 20140165915, previously cited), and Ando (US 20100264127, previously cited)
Regarding Claim 1, Parkhe discloses a system (substrate support assembly 126; figs. 1-2) comprising: 
a metal cooling plate (cooling base 130) (para. 0032, lines 1-6);
a heater assembly (heater assembly 170) coupled to the metal cooling plate (cooling base 130) (fig. 1), wherein the heater assembly (heater assembly 170) comprises:
a flexible body (body 152) (“body 152 may be fabricated from a polymer such as polyimide…” see para. 0046, lines 1-2. It is known in the art that polyimide are flexible);
at least one resistive heating element (resistive heaters 154) disposed in the flexible body (body 152) (para. 0038, lines 1-3) and coupled to a power source (para. 0039, lines 1-4);
a top surface (upper surface 270) of the flexible body (para. 0046, lines 4-5; fig. 2); 
a bottom surface (lower surface 272) of the flexible body (para. 0046, lines 4-5; fig. 2);
an outer side wall (outermost sidewall 280) of the flexible body (para. 0058, lines 1-3; fig. 2); 
an electrostatic chuck (electrostatic chuck 132) disposed on the heater assembly (heater assembly 170) (fig. 2), the electrostatic chuck (electrostatic chuck 132) comprising a ceramic body (ceramic material) and an electrode (chucking electrode 136) disposed in the ceramic body (ceramic material) (para. 0034; fig. 2), wherein the electrode (chucking electrode 136) is configured to provide an electrostatic attraction between the electrostatic chuck (electrostatic chuck 132) and a substrate (substrate 134) (“electrostatically secure the substrate”, para. 0034).   

    PNG
    media_image1.png
    435
    510
    media_image1.png
    Greyscale

Parkhe does not disclose:
a first portion of a first metal layer disposed parallel to a top surface of the flexible body and a second portion of the first metal layer extending parallel to a sidewall of the flexible body; 
a first portion of a second metal layer disposed parallel to a bottom surface of the flexible body and a second portion of the second metal layer extending parallel to the sidewall of the flexible body, wherein the second metal layer is coupled to the first metal layer via a continuous weld around the heater assembly to enclose the flexible body and form a radio frequency (RF) signal shield to provide a continuous electrically conductive path around an outer sidewall of the flexible body, wherein the heater assembly provides the continuous electrical conductive path without providing electrostatic chucking. 
However, Thach discloses a system (electrostatic chuck 150) comprising:
a first portion of a first metal layer (metal layer 180) disposed parallel to a top surface of the flexible body (thermally conductive base 164/metal body 164, see para. 0030, lines 1-2; fig. 3) and a second portion of the first metal layer (metal layer 180) extending parallel to a sidewall of the flexible body (fig. 3); 
a first portion of a second metal layer (metal layer 180) (para. 0030, “Additionally, the metal layer may cover a portion of the lower surface of the thermally conductive base.”)  disposed parallel to a bottom surface of the flexible body (“in embodiments where the thermally conductive base 164 is also electrically conductive (.e.g. is metal), the metal layer 180 and base 164 form an RF envelop or RF box around the auxiliary heating elements 170…”, see para. 0030), wherein the second metal layer (metal layer 180 that covers the conductive base 164) is coupled to the first metal layer (metal layer 180) to enclose the body (metal body 164) and form a radio frequency (RF) signal shield to provide a continuous electrically conductive path around an outer sidewall of the body (metal body 164) (“in embodiments where the thermally conductive base 164 is also electrically conductive (.e.g. is metal), the metal layer 180 and base 164 form an RF envelop or RF box around the auxiliary heating elements 170…”, see para. 0030), wherein the heater assembly (electrostatic chuck 150) provides the continuous electrical conductive path without providing electrostatic chucking (electrostatic chuck) (para. 0011 and 0031) (“the metal layer 180 may act as one or both of a clamping electrode or a RF electrode” (emphasis added), para. 0031. It is examiner’s position that the metal layer 180 only acts as a RF electrode which is connected to a RF signal such that the the metal layer 180 and the conductive base 164 forms RF envelop to protect the heaters 170 from RF interference. Because the metal layer 180 is only connected to RF signal, the metal layer 180 hence the heater assembly 150 will not provide electrostatic chucking).  

    PNG
    media_image2.png
    371
    696
    media_image2.png
    Greyscale

Moreover, Raj teaches a system (deposition system 100; figs.1 and 2) comprises a first portion of a second metal layer (thermal barrier 180) disposed parallel to a bottom surface of the flexible body (heater body 200) and a second portion of the second metal layer (thermal barrier 180) extending parallel to the sidewall of the flexible body (side surface 245 of the heater body 200) (para. 0031, lines 5-10).
In other words, Raj teaches that the design feature of disposing a metal layer on the bottom surface of a body, and having the metal layer extend to partially wrap around the side surface of the body is known.


    PNG
    media_image3.png
    590
    397
    media_image3.png
    Greyscale

Ando discloses a second metal layer (second case plate 2b) that is coupled to a first metal layer (first case plate 2a) via a continuous weld (weld) around a heater assembly (ceramic semiconductor heating elements 14) (abstract and para. 0046; figs. 1-2). 

    PNG
    media_image4.png
    366
    490
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first portion of the first metal layer disposed parallel to the top surface of the flexible body and the second portion of the first metal layer extending parallel to the sidewall of the flexible body, and the first portion of the second metal layer disposed parallel to the bottom surface of the flexible body, wherein the second metal layer is coupled to the first metal layer around the heater assembly to enclose the body and form the radio frequency (RF) signal shield to provide the continuous electrically conductive path around the outer sidewall of the body, wherein the heater assembly provides the continuous electrical conductive path without providing electrostatic chucking, as taught by Thach. 
Doing so would advantageously protect the heater assembly from RF signals (According to Parkhe, these RF signals are originated from RF power source 116 and plasma applicator 120 (para. 0030 and 0031, lines 5-13 and lines 10-15; fig.1. As disclosed in the specification of the claimed invention, these RF signals could diminish the effectiveness of the resistive heaters of the heater assembly. Modifying Parkhe’s flexible body in view of Thach’s teachings, as set forth above, would eliminate this problem (para. 0030, lines 8-10 of Thach). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Parkhe and Thach, i.e. further modifying the second metal layer of Thach, so that it extends at least partially onto the outer sidewall of the flexible body, in the same manner taught by Raj, which would necessarily result in the second metal layer being coupled (electrically and physically coupled) to the first metal layer at the outer sidewall of the flexible body (this modification would result in the first metal layer running down the outer sidewall of the flexible body in substantially the same manner as the second metal layer) such that the first metal layer and the second metal layer enclose and form a continuous electrically conductive path around, the outer sidewall of the flexible body, as claimed.
This design modification would yield the same predictable result of protecting Thach’s body from RF coupling/interference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Thach’s first and second metal layers such that the second metal layer is coupled to the first metal layer via the continuous weld around the heater assembly as taught by Ando, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0046).

 
Regarding Claim 2, Parkhe discloses the system (substrate support assembly 126), wherein the flexible body (body 152) comprises polyimide (polyimide) (para. 0046, lines 1-2).

Regarding Claim 6, Parkhe discloses the system (substrate support assembly 126) comprising the flexible body (body 152) having a third diameter (fig. 4A). Thach discloses a first diameter of the first portion of the first metal layer (metal layer 180) and a second diameter of the first portion of the second metal layer (metal layer 180 covers the lower surface of the metal body 164) are greater than a third diameter of the flexible body (metal body 164) (para. 0046, lines 1-2; figure 4A) (it is noted the flexible body having circular shape. The first metal layer disposed on the top surface of the flexible body and extending at least partially onto an outer sidewall of the flexible body. Therefore, the first metal layer conforms to the shape of the flexible body and its diameter is greater than the diameter of the flexible body. The second metal layer disposed on the bottom surface of the flexible body and extending at least partially past the flexible body to form with the first metal layer the RF envelope around metal body 164. Therefore, the second metal layer conforms to the shape of the flexible body and its diameter is greater than the diameter of the flexible body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer that is coupled to the first metal layer around the heater assembly as taught by Thach to enclose the flexible body and form the radio frequency (RF) signal shield to provide a continuous electrically conductive path around the outer sidewall of the flexible body. Doing so would advantageously protect the heater assembly from RF signals. 

Regarding Claim 7, Parkhe discloses the system (substrate support assembly 126) comprising the flexible body (body 152). Thach discloses the first portion of the first metal layer (metal layer 180) has a first thickness, and wherein the second portion of the first metal layer (metal layer 180) has a second thickness that is greater than the first thickness (annotated fig. 3).  



    PNG
    media_image2.png
    371
    696
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer that is coupled to the first metal layer around the heater assembly as taught by Thach to enclose the flexible body and form the radio frequency (RF) signal shield to provide a continuous electrically conductive path around the outer sidewall of the flexible body. Doing so would advantageously protect the heater assembly from RF signals. 

Regarding Claim 8, Parkhe discloses the system (substrate support assembly 126), wherein the system is a substrate support assembly (fig. 1).

Regarding Claim 22, Parkhe discloses the system (substrate support assembly 126), wherein the at least one resistive heating element (resistive heaters 154) is disposed in the flexible body (body 152) (para. 0047; fig. 2). Thach discloses the first metal layer (metal layer 180 disposed on the top surface and sidewalls of the body) and the second metal layer (metal layer 180 disposed on the bottom surface of the body) enclose the flexible body (metal body 164) (para. 0030; fig. 3). The modification of Parkhe and Thach results in the metal layers of Thach disposed on the surfaces of the flexible body of Parkhe to enclose the flexible body. Since the resistive heaters of Parkhe are disposed in the flexible body in between dielectric layers, thereby being separated and electrically insulated by the dielectric layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer that is coupled to the first metal layer around the heater assembly as taught by Thach to enclose the flexible body and form the radio frequency (RF) signal shield to provide a continuous electrically conductive path around the outer sidewall of the flexible body. Doing so would advantageously protect the heater assembly from RF signals. 

Regarding Claim 25, Parkhe discloses the system (substrate support assembly 126), wherein the outer sidewall of the flexible body (body 152) is curved (para. 0046, lines 1-2; fig. 4A) (it is noted that the body 152 having cylindrical shape has the outer sidewall that is curved). 

Regarding Claim 27, Parkhe discloses the system (substrate support assembly 126), wherein the metal cooling plate (cooling base 130) comprises aluminum (aluminum oxide) (para. 0054).

Regarding Claim 28, Parkhe discloses the system (substrate support assembly 126), wherein a plate upper surface of the metal cooling plate (cooling base 130) comprises a portion, and wherein the heater assembly (heater assembly 170) is disposed on portion of the metal cooling plate (cooling base 130) (fig. 2).
Parkhe does not disclose the plate upper surface of the metal cooling plate comprises a recessed portion, and wherein the heater assembly is disposed in the recessed portion of the metal cooling plate. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s the plate upper surface of the metal cooling plate to comprise the recessed portion such that the heater assembly is disposed in the recessed portion, because it is recognized that the recessed portion is merely a design choice. 

Regarding Claim 29, Parkhe discloses the system (substrate support assembly 126), further comprising an RF signal generator (RF power source 116) coupled to the metal cooling plate (cooling base 130) (para. 0030; fig. 1). Thach discloses the first and second metal layers (metal layers 180), wherein an RF signal (RF signal) is to travel along the continuous electrically conductive path without entering the heater assembly (metal body 164) (para. 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer that is coupled to the first metal layer around the heater assembly as taught by Thach to enclose the flexible body and form the radio frequency (RF) signal shield to provide a continuous electrically conductive path around the outer sidewall of the flexible body as taught by Thach. Doing so would advantageously protect the heater assembly from RF signals. 

Regarding Claim 30, Parkhe discloses the system (substrate support assembly 126) further comprising a bonding layer (bonding agent 242) disposed between an upper surface of the metal cooling plate (cooling base 130) and a lower surface of the heater assembly (heater assembly 170) (para. 0054). Thach discloses first and second metal layers (metal layers 180) enclosing the heater assembly (metal body 164). The modification of Parkhe and Thach results in the bonding layer disposed between the upper surface of the metal cooling plate and the lower surface of the second metal layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first metal layer disposed on the top surface of the flexible body and the second metal layer that is coupled to the first metal layer around the heater assembly as taught by Thach to enclose the flexible body and form the radio frequency (RF) signal shield to provide a continuous electrically conductive path around the outer sidewall of the flexible body as taught by Thach. Doing so would advantageously protect the heater assembly from RF signals. 

Regarding Claim 31, Thach discloses a first perimeter of the second portion of first metal layer (metal layer 180) is coupled to a second perimeter of the second portion of the second metal layer (metal layer 180) (para. 0030). Ando discloses a second metal layer (second case plate 2b) that is coupled to a first metal layer (first case plate 2a) via a continuous weld (weld) around a heater assembly (ceramic semiconductor heating elements 14) (abstract and para. 0046; figs. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal layers such that they are coupled via a continuous weld around the heater assembly as taught by Ando, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0046). 

Regarding Claim 32, Thach discloses the second portion of the first metal layer (metal layer 180) is coupled to the second portion of the second metal layer (metal layer 180) (para. 0030). Ando discloses a second metal layer (second case plate 2b) that is coupled to a first metal layer (first case plate 2a) via a continuous weld (weld) around a heater assembly (ceramic semiconductor heating elements 14) (abstract and para. 0046; figs. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal layers such that they are coupled via a continuous weld around the heater assembly as taught by Ando, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0046).  

Regarding Claim 33, Ando discloses the second portion of the first metal layer (first case plate 2a) and the second portion of the second metal layer (second case plate 2b) are compressed together (“pressed from outside”) prior to being welded (welded) together (para. 0046; fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Thach’s first and second metal layers such that the second metal layer is coupled to the first metal layer via the continuous weld around the heater assembly as taught by Ando, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0046).

Regarding Claim 34, Parkhe discloses the system (substrate support assembly 126), wherein the flexible body (body 152) comprises a first dielectric layer (dielectric layer 260) and a second dielectric layer (dielectric layer 262) (para. 0047; fig. 2), wherein at least a portion of the first dielectric layer (dielectric layer 260) is disposed between a first resistive heating element of the at least one resistive heating element (200 of heater assembly 170) and the top surface of the flexible body (upper surface 270 of body 152), and wherein at least a portion of the second dielectric layer (dielectric layer 262) is disposed between the first resistive heating element (200 of heater assembly 170) and the bottom surface of the flexible body (272 of heater assembly 170). Ando discloses a second metal layer (second case plate 2b) that is coupled to a first metal layer (first case plate 2a) via a continuous weld (weld) around a heater assembly (ceramic semiconductor heating elements 14) (abstract and para. 0046; figs. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal layers such that they are coupled via a continuous weld around the heater assembly as taught by Ando, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0046). 

Regarding Claim 35, the modification of Parkhe and Thach discloses substantially all the features as set forth above. Parkhe discloses the system (substrate support assembly 126) comprising a flexible body (body 152). Thach discloses first and second metal layers (metal layers 180) enclosing the heater assembly (metal body 164). 
The modification of Parkhe and Thach does not disclose each of the first metal layer and the second metal layer each have a thickness of 0.001 inches to 0.125 inches.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal layers to have a thickness of 0.001 inches to 0.125 inches because the thickness of metal layers is a result-effective variable, and it would have been obvious, through routine-experimentation, to assign an optimum or workable range to the thickness, such as the one claimed, based on the desired application, in order to effectively protect the heating assembly from RF signal. See MPEP 2144.05, Section II (Routine Optimization), Section A and B.

Regarding Claim 36, Parkhe discloses the system (substrate support assembly 126), wherein the at least one resistive heating element (resistive heaters 154) is disposed in the flexible body (body 152) by plating (plating) (para. 0050, lines 1-5; fig. 2). 

Regarding Claim 37, Parkhe discloses a heater assembly (heater assembly 170; figs. 1-2) comprising:
a flexible body (body 152) (“body 152 may be fabricated from a polymer such as polyimide…” see para. 0046, lines 1-2. It is known in the art that polyimide are flexible);
at least one resistive heating element (resistive heaters 154) disposed in the flexible body (body 152) (para. 0038, lines 1-3) and coupled to a power source (para. 0039, lines 1-4);
a top surface (upper surface 270) of the flexible body (para. 0046, lines 4-5; fig. 2); 
a bottom surface (lower surface 272) of the flexible body (para. 0046, lines 4-5; fig. 2);
an outer side wall (outermost sidewall 280) of the flexible body (para. 0058, lines 1-3; fig. 2). 

    PNG
    media_image1.png
    435
    510
    media_image1.png
    Greyscale

Parkhe does not disclose:
a first portion of a first metal layer disposed parallel to a top surface of the flexible body and a second portion of the first metal layer extending parallel to a sidewall of the flexible body; and 
a first portion of a second metal layer disposed parallel to a bottom surface of the flexible body and a second portion of the second metal layer extending parallel to the sidewall of the flexible body, wherein the second metal layer is coupled to the first metal layer via a continuous weld around the heater assembly to enclose the flexible body and form a radio frequency (RF) signal shield to provide a continuous electrically conductive path around an outer sidewall of the flexible body, wherein the heater assembly provides the continuous electrical conductive path without providing electrostatic chucking.
However, Thach discloses a system (electrostatic chuck 150) comprising:
a first portion of a first metal layer (metal layer 180) disposed parallel to a top surface of the flexible body (thermally conductive base 164/metal body 164, see para. 0030, lines 1-2; fig. 3) and a second portion of the first metal layer (metal layer 180) extending parallel to a sidewall of the flexible body (fig. 3); 
a first portion of a second metal layer (metal layer 180) (para. 0030, “Additionally, the metal layer may cover a portion of the lower surface of the thermally conductive base.”)  disposed parallel to a bottom surface of the flexible body (“in embodiments where the thermally conductive base 164 is also electrically conductive (.e.g. is metal), the metal layer 180 and base 164 form an RF envelop or RF box around the auxiliary heating elements 170…”, see paragraph 0030), wherein the second metal layer (metal layer 180 that covers the conductive base 164) is coupled to the first metal layer (metal layer 180) to enclose the body (metal body 164) and form a radio frequency (RF) signal shield to provide a continuous electrically conductive path around an outer sidewall of the body (metal body 164) (“in embodiments where the thermally conductive base 164 is also electrically conductive (.e.g. is metal), the metal layer 180 and base 164 form an RF envelop or RF box around the auxiliary heating elements 170…”, see paragraph 0030), wherein the heater assembly (electrostatic chuck 150) provides the continuous electrical conductive path without providing electrostatic chucking (electrostatic chuck) (para. 0011 and 0031) (“the metal layer 180 may act as one or both of a clamping electrode or a RF electrode” (emphasis added), para. 0031. It is examiner’s position that the metal layer 180 only acts as a RF electrode which is connected to a RF signal such that the the metal layer 180 and the conductive base 164 forms RF envelop to protect the heaters 170 from RF interference. Because the metal layer 180 is only connected to RF signal, the metal layer 180 hence the heater assembly 150 will not provide electrostatic chucking).  


    PNG
    media_image2.png
    371
    696
    media_image2.png
    Greyscale

Moreover, Raj teaches a system (deposition system 100; figs.1 and 2) comprises a first portion of a second metal layer (thermal barrier 180) disposed parallel to a bottom surface of the flexible body (heater body 200) and a second portion of the second metal layer (thermal barrier 180) extending parallel to the sidewall of the flexible body (side surface 245 of the heater body 200) (para. 0031, lines 5-10).
In other words, Raj teaches that the design feature of disposing a metal layer on the bottom surface of a body, and having the metal layer extend to partially wrap around the side surface of the body is known.


    PNG
    media_image3.png
    590
    397
    media_image3.png
    Greyscale

Ando discloses a second metal layer (second case plate 2b) that is coupled to a first metal layer (first case plate 2a) via a continuous weld (weld) around a heater assembly (ceramic semiconductor heating elements 14) (abstract and para. 0046; figs. 1-2). 

    PNG
    media_image4.png
    366
    490
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkhe’s flexible body to include the first portion of the first metal layer disposed parallel to the top surface of the flexible body and the second portion of the first metal layer extending parallel to the sidewall of the flexible body, and the first portion of the second metal layer disposed parallel to the bottom surface of the flexible body, wherein the second metal layer is coupled to the first metal layer around the heater assembly to enclose the body and form the radio frequency (RF) signal shield to provide the continuous electrically conductive path around the outer sidewall of the body, wherein the second metal layer is coupled to the first metal layer around the heater assembly to enclose the body and form the radio frequency (RF) signal shield to provide the continuous electrically conductive path around the outer sidewall of the body as taught by Thach.
Doing so would advantageously protect the heater assembly from RF signals (According to Parkhe, these RF signals are originated from RF power source 116 and plasma applicator 120 (para. 0030 and 0031, lines 5-13 and lines 10-15; fig.1. As disclosed in the specification of the claimed invention, these RF signals could diminish the effectiveness of the resistive heaters of the heater assembly. Modifying Parkhe’s flexible body in view of Thach’s teachings, as set forth above, would eliminate this problem (para. 0030, lines 8-10 of Thach). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Parkhe and Thach, i.e. further modifying the second metal layer of Thach, so that it extends at least partially onto the outer sidewall of the flexible body, in the same manner taught by Raj, which would necessarily result in the second metal layer being coupled (electrically and physically coupled) to the first metal layer at the outer sidewall of the flexible body (this modification would result in the first metal layer running down the outer sidewall of the flexible body in substantially the same manner as the second metal layer) such that the first metal layer and the second metal layer enclose and form a continuous electrically conductive path around, the outer sidewall of the flexible body, as claimed.
This design modification would yield the same predictable result of protecting Thach’s body from RF coupling/interference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Thach’s first and second metal layers such that the second metal layer is coupled to the first metal layer via the continuous weld around the heater assembly as taught by Ando, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0046).

Regarding Claim 38, Parkhe discloses the flexible body (152). Ando discloses the continuous weld (weld) couples a first perimeter of the second portion of the first metal layer (first case plate 2a) to a second perimeter of the second portion of the second metal layer (second case plate 2b), and wherein the first metal layer is welded to the second metal layer via the continuous weld without gaps between the first metal layer and the second metal layer to enclose the flexible body (ceramic semiconductor heating elements 14) (abstract and para. 0046; figs. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal layers such that they are coupled via a continuous weld around the heater assembly as taught by Ando, in order to form a gas-tight, sealed connection between the first and second metal layers thereby enclosing the heater assembly (para. 0046). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Parkhe, Thach, Raj, and Ando, and further in view of the attached Non-Patent Literature to All Metals Fabrication
Regarding Claim 3, the modification discloses substantially all of the elements of the claimed invention as stated above, except that the first metal layer and the second metal layer comprise aluminum. 
However, All Metals Fabrication discloses, aluminum is a good electrical conductor. See pages 1-2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thach’s first and second metal layers by utilizing aluminum as the first metal layer and the second layer as taught by All Metals Fabrication because aluminum is known in the art to be a good electrically conductive material. Having the first layer and the second layer made of aluminum would advantageously enhance electrical pathway for the RF signal to flow around the heater assembly rather than through it.  

Response to Arguments
Applicant’s arguments in the Remarks filed on 01/05/2022 have been fully considered but are respectfully not found persuasive for the following reasons: 
Applicant’s Arguments: with respect to claim 1 (similarly applying to claim 37) on p. 7-9 of the Remarks, “Obviousness requires that all of the claim features are taught or suggested by the combination of cited references. Applicant respectfully submits that the Office actionfails to rely on the cited references to teach or suggest at least the bolded claim features.The Office action acknowledges that Parke does not disclose:
a first portion of a first metal layer disposed parallel to a top surface of the flexible body and a second portion of the first metal layer extending parallel to a sidewall of the flexible body; a first portion of a second metal layer disposed parallel to a bottom
surface of the flexible body and a second portion of the second metal layer extending parallel to the sidewall of the flexible body, wherein the second metal layer is coupled to the first metal layer via a continuous weld around the heater assembly to enclose the flexible body and form a radio frequency (RF) signal shield to provide a continuous electrically conductive path around an outer sidewall of the flexible body.
(Office action, Pages 4-5.) The Office action, however, alleges that Thach discloses:  a system ( electrostatic chuck 150) comprising: a first portion of a first metal layer (metal layer 180) disposed parallel to a top surface of the flexible body (thermally conductive base 164/metal body 164, see para. 0030, lines 1-2; fig. 3) and a second portion of the first metal layer (metal layer 180) extending parallel to a sidewall of the flexible body (fig. 3); a first portion of a second metal layer (metal layer 180) (para. 0030,
"Additionally, the metal layer may cover a portion of the lower surface of the thermally conductive base. ") disposed parallel to a bottom surface of the flexible body ("in embodiments where the thermally conductive base 164 is also electrically conductive (.e.g. is metal), the metal layer 180 and base 164 form an RF envelop or RF box around the auxiliary heating elements 170 ... ", see paragraph 0030), wherein the second metal layer (metal layer 180 that covers the conductive base 164) is coupled to the first
metal layer (metal layer 180) via a continuous weld around the heater assembly (auxiliary heating elements 170) to enclose the body (metal body 164) and form a radio frequency (RF) signal shield to provide a continuous electrically conductive path around an outer sidewall of the body (metal body 164) ("in embodiments where the thermally conductive base 164 is also electrically conductive (.e.g. is metal), the metal layer 180 and base 164 form an RF envelop or RF box around the auxiliary heating elements 170 ... ", see paragraph 0030). (Office action, Page 5.)
The Office action does not rely upon electrostatic chuck 150 of
Thach to teach, "a heater assembly ... the heater assembly comprises ... a first portion of a first metal layer ... and a first portion of a second metal layer ... wherein the heater
assembly provides the continuous electrical conductive path without providing
electrostatic chucking" and "an electrostatic chuck disposed on the heater assembly, the electrostatic chuck comprising a ceramic body and an electrode disposed in the ceramic body, wherein the electrode is configured to provide an electrostatic attraction between the electrostatic chuck and a substrate," as recited in claim 1. 
The Office action does not rely upon deposition system 100 of Raj to
teach, "a heater assembly ... the heater assembly comprises ... a first portion of a first metal layer ... and a first portion of a second metal layer ... wherein the heater assembly
provides the continuous electrical conductive path without providing electrostatic
chucking" and "an electrostatic chuck disposed on the heater assembly, the electrostatic chuck comprising a ceramic body and an electrode disposed in the ceramic body, wherein the electrode is configured to provide an electrostatic attraction between the electrostatic chuck and a substrate," as recited in claim 1. 
The Office action does not rely upon heating element 1 of Ando to teach, "a heater assembly ... the heater assembly comprises ... a first portion of a first metal layer ... and a first portion of a second metal layer ... wherein the heater assembly provides the continuous electrical conductive path without providing electrostatic chucking ... and an electrostatic chuck disposed on the heater assembly, the electrostatic chuck comprising a ceramic body and an electrode disposed in the ceramic body, wherein the electrode is configured to provide an electrostatic attraction between the electrostatic chuck and a substrate," as recited in claim 1.”
Examiner’s responses: 
The applicant’s arguments above are respectfully not found persuasive. The modification of Parke, Thach, Raj, and Ando would result in all of structural features as set forth in claim 1 (claim 37). Specifically, Parkhe discloses a flexible body comprising a top surface, a bottom surface, and an outer side wall. Parkhe discloses an electrostatic chuck disposed on an electrostatic chuck (electrostatic chuck 132) disposed on the heater assembly (heater assembly 170) (fig. 2), the electrostatic chuck (electrostatic chuck 132) comprising a ceramic body (ceramic material) and an electrode (chucking electrode 136) disposed in the ceramic body (ceramic material) (para. 0034; fig. 2), wherein the electrode (chucking electrode 136) is configured to provide an electrostatic attraction between the electrostatic chuck (electrostatic chuck 132) and a substrate (substrate 134) (“electrostatically secure the substrate”, para. 0034).   
Parke does not disclose a first metal layer and a second metal layer, wherein the second metal layer is coupled to the first metal layer via a continuous weld around the heater assembly to enclose the flexible body and form a radio frequency (RF) signal shield to provide a continuous electrically conductive path around an outer sidewall of the flexible body, wherein the heater assembly provides the continuous electrical conductive path without providing electrostatic chucking.
However, Thach discloses a first metal layer (metal layer 180), a second metal layer (para. 0030, “Additionally, the metal layer may cover a portion of the lower surface of the thermally conductive base.”), wherein the second metal layer (metal layer 180 that covers the conductive base 164) is coupled to the first metal layer (metal layer 180) to enclose the body (metal body 164) and form a radio frequency (RF) signal shield to provide a continuous electrically conductive path around an outer sidewall of the body (metal body 164) (“in embodiments where the thermally conductive base 164 is also electrically conductive (.e.g. is metal), the metal layer 180 and base 164 form an RF envelop or RF box around the auxiliary heating elements 170…”, see para. 0030), wherein the heater assembly (electrostatic chuck 150) provides the continuous electrical conductive path without providing electrostatic chucking (electrostatic chuck) (para. 0011 and 0031) (“the metal layer 180 may act as one or both of a clamping electrode or a RF electrode” (emphasis added), para. 0031. It is examiner’s position that the metal layer 180 only acts as a RF electrode because of the phrase “one or both” which is interpreted to mean one or the other or both. Therefore, the metal layer 180 is only connected to a RF signal such that the the metal layer 180 and the conductive base 164 forms a RF envelop to protect the heaters 170 from RF interference. Because the metal layer 180 is only connected to RF signal, the metal layer 180 hence the heater assembly 150 will not provide electrostatic chucking). Therefore, the modification of Parkhe and Thach would result in at least the first metal layer that covers the top surface, the side wall of the flexible body, the second metal layer that extends parallel to the bottom surface of the flexible body. The first and second metal layers are coupled together to form a RF shield to protect the heater disposed in the flexible body from RF interference. The heater assembly of the modification of Parkhe and Thach provides RF shield to provide the continuous electrically conductive path without providing electrostatic chucking (it is noted metal layer 180 of Thach is only connected to RF signal to act as a RF electrode to protect the heater from RF interference, so it is not a clamping electrode. Therefore, it does not provide any electrostatic chucking). 
Raj is relied upon for the design feature of metal layer (thermal barrier 180) that covers a bottom surface of a flexible body (heater body 200) and extends parallel to a sidewall of the flexible body (para. 0031, lines 5-10; fig. 2). This design modification would yield the same predictable result of protecting Thach’s body from RF interference.
Ando is relied upon for a coupling of a first metal layer (first case plate 2a) and a second metal layer (second case plate 2b) via a continuous weld (weld) around a heater assembly (ceramic semiconductor heating elements 14) (abstract and para. 0046; figs. 1-2) to establish air-tight connection between them (abstract). 
The modification of Parkhe, Thach, Raj, and Ando discloses all of the claimed features as set forth in claim 1 (claim 37). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gaff (US 20140154819) discloses a RF shield (cooling plate 210 and facilities plate 224) to protect a distribution board and control electronics (para. 0032; fig. 2).
 Yamaguchi (US 20190148204) discloses a first support plate 210 and a second support plate 270 that are welded together to form a RF shield to protect a heater element 230 (para. 0155 and 0169; fig. 9). 
Yap (US 20110147363) discloses a substrate support 205 made of conductive material serves to shield an embedded heater from RF power (para. 0037; fig. 2A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761